DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,746,069 to McKenzie in view of US Patent 5,887,941 to Kopinski, US Published Application 2005/0017036 to Dahl and US Patent 11,155,194 to Hodgson.
Regarding claim 1, McKenzie discloses a vehicle comprising: a driver seat (left seat in Fig. 1); a front passenger seat (right seat in Fig. 1); a console assembly (32) located between the driver seat and the front passenger seat; and a retractable cover assembly (10) comprising a flexible, sheet-form cover (18) that is connected to a retract device (16 – see also Fig. 3) that takes up or pays out the cover between extended and retracted configurations; wherein the retract device comprises a roller (36 – Fig. 3, McKenzie) that rolls up the cover.  To the extent there is any question whether McKenzie is illustrating front seats, it would have been obvious to one of ordinary skill to have used McKenzie’s cover on the front seats because it only involves choosing from a finite number of predictable vehicle seats on which to use the cover.  McKenzie fails to disclose whether there is a gap between the driver seat and the console.  However, Kopinski discloses that gaps are known between vehicle seats and consoles (see Fig. 1, for example).  It would have been obvious to one of ordinary skill to have used Kopinski’s seat arrangement (with gap) in McKenzie because doing so only involves a simple substitution of one known, equivalent front seat configuration for another to obtain predictable results.  McKenzie fails to disclose the roller being located in the console.  However, Dahl discloses a vehicle console (2) that includes a retractable cover (1).  It would have been obvious to one of ordinary skill to have mounted the roller within the console in the combination because doing so only involves a mere rearrangement of known parts having predictable results (i.e. moving the roller inside the console).  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Further, mounting the roller inside the console would hide the cover when it is not in use.  In the combination, the cover is configured to extend from the roller through an opening in a side of the console assembly (see horizontal opening in console at 15 in Dahl Fig. 1b).  McKenzie discloses the roller located above a seat member of the driver seat such that the cover extends downward at an angle toward the seat member in the extended configuration (Fig. 1 – see cover extending downward from the console to the middle of the seat).  However, to remove all doubt about the vertical positioning, Hodgson discloses an extendable surface for a vehicle that is positioned above a seat (Fig. 2A).  It would have been obvious to one of ordinary skill to have positioned the roller at any of a variety of heights on the console, including above the seat because the modification only requires a mere rearrangement of known parts (i.e. repositioning the roller) having predictable results.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Further, positioning the roller and opening in this location would make it easier for the user to access the cover.
Regarding claim 5, the combination from claim 1 discloses wherein the retract device comprises an actuator (spring 48 – McKenzie Fig. 3) configured to rotate the roller in a take up direction.
Regarding claim 6, the combination from claim 1 discloses wherein the actuator comprises a spring (48 – McKenzie) that is operatively connected to the roller.
Regarding claim 7, the combination from claim 3 discloses wherein the cover comprises a latch mechanism (28 - McKenzie) configured to engage with a mating latch mechanism on the driver seat (latch mechanism 28 is capable of engaging with a mating latch mechanism on the driver seat as functionally claimed).   
Claims 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie in view of Dahl.
Regarding claim 8, McKenzie discloses a console assembly for a vehicle, the console assembly comprising: a console housing (32 – Fig. 1); and a retractable cover assembly (10) located on the console housing, the retractable cover assembly comprising a flexible, sheet-form cover (18) that is connected to a retract device (16 – see also Fig. 3) that takes up or pays out the cover between extended and retracted configurations, wherein the retract device comprises a roller (36 – Fig. 3) that rolls up the cover.  McKenzie fails to disclose the roller being located in the console.  However, Dahl discloses a vehicle console (2) that includes a retractable cover (1).  It would have been obvious to one of ordinary skill to have mounted the roller within the console in the combination because doing so only involves a mere rearrangement of known parts having predictable results (i.e. moving the roller inside the console).  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Further, mounting the roller inside the console would hide the cover when it is not in use.  In the combination, the fastening members (28 – McKenzie) would be moved to the other side of the cover opposite the roller.  The combination discloses that the cover is configured to extend from the roller through an opening in a side of the console assembly (see horizontal opening in console at 15 in Dahl Fig. 1b) that is above a seat member of a driver seat of the vehicle such that the cover extends downward at an angle toward the seat member in the extended configuration (McKenzie is capable of this intended use with an appropriately sized seat (the seat is not positively claimed); see also McKenzie Fig. 1, in which the cover attachment at the console is positioned above the seat as shown by the cover extending at a downward angle to the middle of the seat).
Regarding claim 11, the combination from claim 8 discloses wherein the retract device comprises an actuator (spring – para. 0006, Dahl) configured to rotate the roller in a take up direction.
Regarding claim 12, the combination from claim 8 discloses wherein the actuator comprises a spring (para. 0006 - Dahl) that is operatively connected to the roller.
Regarding claim 13, the combination from claim 8 discloses wherein the cover comprises a latch mechanism (28 - McKenzie) configured to engage with a mating latch mechanism on at least one of a driver seat and a front passenger seat (latch mechanism 28 is capable of engaging with a mating latch mechanism on the driver/passenger seat as functionally claimed.
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that the prior art fails to disclose the opening being above the seat member, see the new rejection above.  The rejection explains where this feature is shown in McKenzie, and in the McKenzie/Hodgson combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734